Scott, J. (dissenting):
I feel constrained to dissent from the affirmance of this judgment. It is not strictly accurate to say that the legality of the contract was determined on the first appeal. All that was then decided was that the question of its legality should have been submitted to the jury. (56 App. Div. 244.) Even this result was arrived at with reluctance and under what was supposed to be a relaxation of the strict rule of Mills v. Mills (40 N. Y. 543) embodied in the opinion in Chesebrough v. Conover (140 id. 382). Since the first appeal the Court of Appeals in Veazey v. Allen (173 N. Y. 359) have expressly reaffirmed the rule of Mills v. Mills in all its stringency, and have again held that the test to be applied to what is claimed to be a lobbying contract, is not that the parties actually stipulated for corrupt action, or intended that secret and improper resorts should be made, but that it is enough to condemn such a contract that it tends directly to these results, and furnishes a temptation to plain*130tiff to resort tó corrupt means or improper devices to influence legislative action. The Court of Appeals in discussing its decision' of Chesebrough v. Conover makes it quite clear that it had no intention in that case to relax the strict, rule above stated. It seems to me to be quite apparent, therefore, that the first appeal in this case was decided upon a misapprehension ás to- the force, and effect of Chesebrough v. Conover. . Upon the second appeal (95 App. Div. 360), although Veazey v. Allen may have been cited by counsel it is not referred.to in the opinion, and Was apparently not considered with reference to its explanation of Chesebrough v. Conover. It seems to" me, therefore, that we are at liberty to consider de novo the question of the validity of the contract upon which plaintiff sues. As to its invalidity, tested by the rule stated in Mills v. Mills and Veazey v. Allen, I entertain no doubt. In my opiniori, therefore, the judgment should he reversed and the demurrer sustained.
Judgment affirmed, with costs, with leave to defendant to withdraw demurrer and to answer on payment of costs in this court and in the court below. Order filed.